Case 1:19-mc-00468-KPF Document 3-5 Filed 10/18/19 Page 1 of 10

Exhibit 5
Case 1:19-mc-00468-KPF Document 3-5 Filed 10/18/19 Page 2 of 10

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION
NEW YORK REGIONAL OFFICE
200 VESEY STREET, SUITE 400
NEW YORK, NY 10281-1022

 

DIVISION OF ENFORCEMENT Bennett Ellenbogen
Senior Counsel
(212) 336-0062
ellenbogenB@sec. gov

May 15, 2019
BY UPS & ELECTRONIC MAIL

Mr. James O’Brien

c/o John Hanamirian, Esq.
Hanamirian Law Firm

40 Main Street
Moorestown, NJ 08057

Re: American River Bankshares(NY-09615)

 

Dear Mr. O’Brien:

The staff of the Securities and Exchange Commission is conducting an investigation in the
matter identified above. The enclosed subpoena has been issued to Mr. James O’Brien as part of
this investigation. The subpoena requires you to provide sworn testimony. The staff further
requests that you voluntarily complete the attached background questionnaire in advance of your
testimony.

Please read the subpoena and this letter carefully. This letter answers some questions you
may have about the subpoena. You should also read the enclosed SEC Form 1662. You must
comply with the subpoena. You may be subject to a fine and/or imprisonment if you do not.

Testifying
Where and when do I testify?

The subpoena requires you to come to the Commission’s offices at 200 Vesey Street, Suite
400, New York, NY 10281, on June 19, 2019 at 10:00 a.m., to testify under oath in the matter
identified on the subpoena. Your testimony will be recorded by stenographic means.

Other Important Information
May I have a lawyer help me respond to the subpoena?

Yes. You have the right to consult with and be represented by your own lawyer in this
matter. Your lawyer may also advise and accompany you when you testify. We cannot give you
legal advice.
Case 1:19-mc-00468-KPF Document 3-5 Filed 10/18/19 Page 3 of 10

Subpoena issued to
Mr. James O’Brien
May 15, 2019
Page 2

What will the Commission do with the materials I send and/or the testimony I provide?

The enclosed SEC Form 1662 includes a List of Routine Uses of information provided to the
Commission. This form has other important information for you. Please read it carefully.

Has the Commission determined that anyone has done anything wrong?

This investigation is a non-public, fact-finding inquiry. We are trying to determine whether
there have been any violations of the federal securities laws. The investigation and the subpoena do
not mean that we have concluded that you or anyone else has broken the law. Also, the
investigation does not mean that we have a negative opinion of any person, entity or security.

Important Policy Concerning Settlements

Please note that, in any matter in which enforcement action is ultimately deemed to be
warranted, the Division of Enforcement will not recommend any settlement to the Commission
unless the party wishing to settle certifies, under penalty of perjury, that all documents responsive to
Commission subpoenas and formal and informal document requests in this matter have been
produced.

I have read this letter, the subpoena, and the SEC Form 1662, but I still have questions. What
should I do?

If you have any other questions, you may call me at (212) 336-0062. If you are represented
by a lawyer, you should have your lawyer contact me.

Sincerely,

/S
Bennett Ellenbogen
Counsel

Enclosures: Subpoena
SEC Form 1662
Background Questionnaire
Case 1:19-mc-00468-KPF Document 3-5 Filed 10/18/19 Page 4 of 10

 

UNITED STATES OF AMERICA

SECURITIES AND EXCHANGE COMMISSION
In the Matter of American River Bankshares (NY-09615)

To: Mr. James O’Brien
c/o John Hanamirian, Esq.
Hanamirian Law Firm
40 Main Street
Moorestown, NJ 08057

 

Vv] YOU MUST TESTIFY before officers of the Securities and Exchange Commission, at the
place, date, and time specified below.

200 Vesey Street, Suite 400, New York, NY 10281, June 19, at 10:00 a.m.

FEDERAL LAW REQUIRES YOU TO COMPLY WITH THIS SUBPOENA.
Failure to comply may subject you to a fine and/or imprisonment.

By: _ /S Date: May 15. 2019
Bennett Ellenbogen
Senior Counsel

I am an officer of the Securities and Exchange Commission authorized to issue subpoenas in this
matter. The Securities and Exchange Commission has issued a formal order authorizing this
investigation under Section 20(a) of the Securities Act of 1933 and Section 21(a) of the Securities
Exchange Act.

 

NOTICE TO WITNESS: If you claim a witness fee or mileage, submit this subpoena with the claim voucher.
Case 1:19-mc-00468-KPF Document 3-5 Filed 10/18/19 Page 5 of 10

US. Securities and Exchange Commission
Data Delivery Standards

 

Rev 10/2014
Case 1:19-mc-00468-KPF Document 3-5 Filed 10/18/19 Page 6 of 10
Case 1:19-mc-00468-KPF Document 3-5 Filed 10/18/19 Page 7 of 10

Ellenbogen, Bennett

From: UPS Quantum View <pkginfo@ups.com>

Sent: Thursday, May 16, 2019 9:32 AM

To: Best, Bianca (Contractor) <BestB@SEC.GOV>

Subject: UPS Delivery Notification, Tracking Number 1Z288R5V40197215931

 

Your package has been delivered.

Delivery Date: Thursday, 05/16/2019
Delivery Time: 09:22 AM

At the request of SEC NEW YORK REGION this notice alerts you that the status of the shipment listed
below has changed.

Shipment Detail

Tracking Number: 1288R5V40197215931
James O'Brien
Hanamirian Law Firm

 

Ship To: 40 E MAIN ST
MOORESTOWN, NJ 08057
US

UPS Service: UPS NEXT DAY AIR

Number of Packages: 1

Weight: 2.0 LBS

Delivery Location: FRONT DESK

HANAMIRIAN

 

 

 

 
Case 1:19-mc-00468-KPF Document 3-5 Filed 10/18/19 Page 8 of 10

 

Download the UPS mobile app

 

 

 

 

© 2019 United Parcel Service of America, Inc. UPS, the UPS brandmark, and the color brown are
trademarks of United Parcel Service of America, Inc. All rights reserved.

All trademarks, trade names, or service marks that appear in connection with UPS's services are the
property of their respective owners.

Please do not reply directly to this e-mai!. UPS will not receive any reply message. For more information on
UPS's privacy practices, refer to the UPS Privacy Notice. For questions or comments, visit the Help and
Support Center.

This communication contains proprietary information and may be confidential. If you are not the intended

recipient, the reading, copying, disclosure or other use of the contents of this e-mail is strictly prohibited
and you are instructed to please delete this e-mail immediately.

UPS Privacy Notice
Help and Suppart Center

 

 

 

 
Case 1:19-mc-00468-KPF Document 3-5 Filed 10/18/19 Page 9 of 10
Case 1:19-mc-00468-KPF Document 3-5 Filed 10/18/19 Page 10 of 10

CERTIFICATE OF SERVICE

I hereby certify that, on May 15, 2019, I caused to be served the Subpoena to James
O’Brien for documents and testimony by email and UPS:

Mr. James O’Brien

c/o John Hanamirian, Esq.
Hanamirian law Firm

40 Main Sttreet
Moorestown, NJ 08057
jmh@hanamirrian.com

Attorney for James O’Brien
Dated: May 16, 2019
New York, New York

5
Bennett Ellenbogen

 
